DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/064300.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed August 10, 2022, have been fully considered.
The rejection of Claims 1-20 under 35 U.S.C. § 112(a), mailed May 24, 2022, has been overcome by Applicant’s amendments.
The rejection of Claims 1-20 under 35 U.S.C. § 112(b), mailed May 24, 2022, has been overcome by Applicant’s amendments.
The rejection of Claims 1-10 under 35 U.S.C. § 101, mailed May 24, 2022, has been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0066445) in view of Craig (US 2005/0216198).
Claim 1. Lin discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  
Regarding the newly added claim limitations: Lin discloses a fluid flow model that models the flow of fluid in a fracture and/or perforations, such as during a hydraulic fracturing treatment or another type of injection treatment ([0013]; [0038] – [0040]; [0050]), the model utilizing treatment data gathered based on downhole measurements of pressure, rate, temperature, or other parameters ([0025]), wherein the data acquisition system (320) can include flow rate sensors, pressure sensors, temperature sensors, and other types of measurement devices ([0045]).  
Lin does not expressly disclose fitting a function to the plot of the treatment data; determining an intercept of the function; calculating one or more coefficients; plotting the one or more coefficients on a histogram (Feature 1); and identifying one or more active flowpath elements on the histogram (Feature 2).  However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 2-3. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 4-5. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 
Claims 6-7. Lin discloses that the grid generator (338) can generate a minimum or maximum grid point spacing (Fig. 3; [0052]). 
Claims 8-9. Lin discloses that the data (254) include fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]). 
Claim 10. Lin discloses that the data (254) include information on flow rates, flow volumes, or other parameters ([0036]). 

Claim 11. Lin discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  Lin further discloses including a casing into a subterranean region (Fig. 1; [0023]; [0050]); perforated casing (Fig. 1; [0028]; [0050]); and plotting treatment data to form a plot of the treatment data ([0040]; [0050]). 
Regarding the newly added claim limitations: Lin discloses a fluid flow model that models the flow of fluid in a fracture and/or perforations, such as during a hydraulic fracturing treatment or another type of injection treatment ([0013]; [0038] – [0040]; [0050]), the model utilizing treatment data gathered based on downhole measurements of pressure, rate, temperature, or other parameters ([0025]), wherein the data acquisition system (320) can include flow rate sensors, pressure sensors, temperature sensors, and other types of measurement devices ([0045]).  
Lin does not expressly disclose fitting a linear function to the plot of the treatment data; determining an intercept of the function; calculating a coefficient at the intercept; plotting the coefficient on a histogram (Feature 1); and identifying one or more active flowpath elements from the histogram (Feature 2).
However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 12-13. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 14-15. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 

Claim 16. Lin discloses a well system (100) comprising an injection system (108) comprising: a pump truck (106) including fluid tanks; a conduit (112) disposed m a subterranean region (104); and perforations (120) fluidly coupled to the conduit (112) and the subterranean region (104), the injection system (108) configured to plot treatment data to form a plot of the treatment data (Fig. 1; [0020]; [0023]; [0028]; [0040]).  Lin discloses a computing system (110), a data acquisition system (320), and a fluid flow simulation system (330) that includes fluid system data (332) and flow models (334) to simulate fluid flow in the well system ([0029] – [0030]; [0046] – [0049]).
Regarding the newly added claim limitations: Lin discloses a fluid flow model that models the flow of fluid in a fracture and/or perforations, such as during a hydraulic fracturing treatment or another type of injection treatment ([0013]; [0038] – [0040]; [0050]), the model utilizing treatment data gathered based on downhole measurements of pressure, rate, temperature, or other parameters ([0025]), wherein the data acquisition system (320) can include flow rate sensors, pressure sensors, temperature sensors, and other types of measurement devices ([0045]).  
Lin further discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  
Lin does not expressly disclose an information handling system configured to: …; fit a function to the plot of the treatment data; determine an intercept of the function; calculate one or more coefficients: plot the one or more coefficients on a histogram; and (Feature 1); and identify one or more active flowpath elements from the histogram (Feature 2).
However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 17-18. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 19-20. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 


Response to Arguments
Applicant's arguments. filed August 10, 2022, have been fully considered.  Most of the arguments relate to the newly added claim language, which has been addressed in the Office action, above.  Regarding any material arguments that remain, the Examiner notes:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674